Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 10/24/22. 
Claims 1-21 are pending.

Response to Arguments
Rejections Under 35 U.S.C. §102
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive.

Haye does not disclose each and every element of amended independent [sic] Claim 1, as required to maintain an anticipation rejection under 35 U.S.C. 102. In particular, Haye does not disclose at least that the memory itself of the system of Claim 1 includes an artificial neural network used to predict the maintenance service and detecting the anomaly as claimed. While varying in scope, independent Claims 11 and 17 recite similar elements with respect to the highlighted elements of Claim 1 above. For example, Fig. 1 of the present Application reproduced below for convenience shows an artificial neural network 112 of a memory device 101 that is part of machine 114. Another example is shown below with the artificial neural network 122 being part of the memory device 104. Haye does not disclose any such configuration where the artificial neural network is part of a memory device. (pg. 9, 1st par.)

The examiner respectfully disagrees. Haye discloses the cited “predictive model 116” is a “neural network” (see e.g. par. [0035] “A neural network can be used to interpolate conditions between the failure mode definitions 122 … to train the predictive system model 116”) which is clearly artificial (i.e. not a brain) and that the predictive system model is stored in memory of “Mechanical System 100” (see e.g. Fig. 1). Accordingly, Haye discloses the claimed artificial neural network comprised in a memory.
The applicant does not argue the remaining claims separately.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0235857 to Haye (Haye).

Claims 1, 11 and 17: Haye discloses a system comprising: 
a communication interface configured to receive, over a network, sensor data collected by at least one sensor during operation of at least one machine (e.g. Fig. 1, Communication Bus 114, Sensors 106, par. [0024] “interface with a communication bus 114 to send and receive data values”); 
memory configured to store the received sensor data, wherein the received sensor data comprises normal data patterns associated with the operation of the at least one machine (par. [0025] “capture sensor data … in an observed history 120”), wherein the memory further comprises an artificial neural network (Fig. 1, Predictive System Model 116); and
a computing device configured to predict a maintenance service for the at least one machine based on an output from the artificial neural network, wherein a portion of the received sensor data is an input to the artificial neural network, and predicting the maintenance service comprises detecting an anomaly that deviates from at least one of the normal data patterns (par. [0025] “The predictive system model 116 … to predict and detect failure modes”, par. [0035] “A neural network can be used to interpolate conditions between the failure mode definitions 122 … to train the predictive system model 116”).

Claim 2: Haye discloses the system of claim 1, wherein: 
the memory is a non-volatile memory device (par. [0024] “memory system 110”); and 
the computing device is further configured to store the received sensor data in the memory using a write command, and to retrieve the portion of the received sensor data from the memory using a read command (par. [0025] “capture sensor data … in an observed history 120 … used offline”, note that the reading and writing are inherent here).

Claim 3: Haye discloses the system of claim 1, wherein the at least one sensor includes at least one of a microphone, a vibration sensor, a pressure sensor, a force sensor, a stress sensor, a deformation sensor, or an accelerometer (e.g. Fig. 1, Accelerometer 106E).

Claim 4: Haye discloses the system of claim 1, wherein the memory is a black box data recorder (par. [0025] “observed history 120”, this appears to fall within a reasonably broad understanding of a “black box”, e.g., as described in applicant’s par. [0033]), and the computing device is further configured to: 
retrieve data from the black box data recorder in response to a determination that an accident of a first type has occurred (par. [0025] “data snapshots surrounding any detected failures, abnormal conditions, and or other targeted conditions”); and 
train the artificial neural network using the data retrieved from the black box data recorder, wherein the predicted maintenance service is configured to prevent a future accident of the first type (par. [0025] “The observed history 120 can be used offline to further refine the predictive system model 116”).

Claim 18: Haye discloses the non-transitory computer-readable medium of claim 17, wherein the artificial neural network is configured to be self-trained via unsupervised machine learning to detect anomaly (see e.g. par. [0035] “observed faults … may be compared to the prediction results 118 in the prediction history 214 to train the predictive system model 116”, par. [0031] “configuration parameters can be established by the model exerciser 202 to match a desired configuration”, note that while this does not use the term “unsupervised” what is described is unsupervised learning, i.e. no user is involved in the training).

Claim 20: Haye discloses the non-transitory computer-readable medium of claim 17, wherein the at least one sensor is at least one of mounted in vicinity of the machine, attached to the machine, installed in the machine, or configured to measure motion parameters of the machine (e.g. Fig. 1, “Accelerometer” 106E, further note that while Haye does not explicitly disclosed the sensors “attached to” or “installed in” the machine they at least must be “in vicinity” of the machine in order to perform a relevant sensing action, further “attaching” and/or “installing” them is a common way to implement sensors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of US 2021/0342211 to Melo et al. (Melo)

Claim 5: Haye discloses the system of claim 1, but does not explicitly disclose wherein the computing device is further configured to signal, via the communication interface, a controller of a first machine of the at least one machine, wherein the signaling causes the controller to vary an operating characteristic of the first machine.

Melo teaches signal, via the communication interface, a controller of a first machine of the at least one machine, wherein the signaling causes the controller to vary an operating characteristic of the first machine (par. [0062] “send instructions to the client device 528 to reconfigure to avoid the fault”).

It would have been obvious at the time of filing to signal a controller to vary an operating characteristic (Melo par. [0062] “reconfigure to avoid the fault”). Those of ordinary skill in the art would have been motivated to do so “to remedy the predicted fault before the predicted fault occurs” (Melo par. [0062]). 

Claim 6: Haye and Melo teach the system of claim 5, wherein the computing device is further configured to: 
determine a configuration based on the output from the artificial neural network (par. [0027] “capture state data 218 including values of configuration parameters 220 … to correlate with the prediction results 118”); and 
send the configuration to the controller, wherein the controller varies the operating characteristic based on the configuration (Melo par. [0062] “reconfigure to avoid the fault”).

Claim 21: Haye discloses the method of claim 11, but does not explicitly disclose scheduling the maintenance service for the at least one machine based on the predicting of the maintenance service.

Melo teaches scheduling the maintenance service for the at least one machine based on the predicting of the maintenance service (par. [0062] “initiating the corrective action 566 may include scheduling maintenance”). 

It would have been obvious at the time of filing to schedule a maintenance service based on the predicting (Melo par. [0062] “scheduling maintenance”). Those of ordinary skill in the art would have been motivated to do so “to remedy the predicted fault before the predicted fault occurs” (Melo par. [0062]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of US 2020/0004953 to Pathan et al. (Pathan).

Claim 7: Haye discloses the system of claim 1, wherein the at least one machine is part of an assembly line to manufacture products (par. [0023] “the mechanical system 100 can be … industrial machinery”).

Haye does not disclose the sensor data further comprises images of the products collected during or after assembly.

Pathan teaches sensor data further comprising images of the products collected during or after assembly (par. [0015] “products on a manufacturing conveyer belt and the image capture device 1320 may be positioned to view a second of the conveyer belt”).

It would have been obvious at the time of filing to include images (Pathan par. [0155] “capture image data 1332”) in the sensor data (Haye par. [0025] “The observed history 120”). Those of ordinary skill in the art would have been motivated to do so as a known alternate sensor which would have produced only the expected results (e.g. Haye par. [0023] “sensors 106 that are configured to collect diagnostic and operational data”).

Claims 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of US 2021/0108351 to Patterson et al. (Patterson).

Claims 8 and 12: Haye discloses claims 1 and 11, wherein the artificial neural network includes a neural network trained to recognize the normal data patterns, and to detect the anomaly (par. [0035] “a neural network can be used to interpolate conditions between the failure mode definitions 122”).

Haye does not explicitly disclose wherein the artificial neural network includes a spiking neural network.

Patterson teaches an ANN that includes a spiking neural network (par. [0061] “the machine learning module 150 may comprise … spiking neural networks”, Haye par. [0035] “a neural network can be used”)

It would have been obvious to use a spiking neural network to detect the anomaly (Patterson par. [0061] “spiking neural networks”). Those of ordinary skill in the art would have been motivated to do so as a known alternative machine learning technique which would have produced only the expected results (see e.g. Patterson par. [0061])

Claim 19: Haye discloses the non-transitory computer-readable medium of claim 17, wherein the instructions further cause the memory device to train the artificial neural network; and wherein the training is based on a classification that the sensor data stream collected within a predetermined time period is normal, the artificial neural network is configured to detect anomaly (par. [0025] “detected failures, abnormal conditions”, e.g. par. [0028] “a higher than normal vibration signature”).

Haye does not explicitly disclose wherein the artificial neural network includes a spiking neural network.

Patterson teaches an ANN that includes a spiking neural network (par. [0061] “the machine learning module 150 may comprise … spiking neural networks”, Haye par. [0035] “a neural network can be used”)

It would have been obvious to use a spiking neural network to detect the anomaly (Patterson par. [0061] “spiking neural networks”). Those of ordinary skill in the art would have been motivated to do so as a known alternative machine learning technique which would have produced only the expected results (see e.g. Patterson par. [0061])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of in view of US 2021/0173358 to Subbloie et al. (Subbloie).

Claim 9: Haye discloses the system of claim 1, wherein the computing device is further configured to train the artificial neural network using the sensor data that is collected within a predetermined time of the at least one machine being installed in an automated assembly line, manufactured, serviced, or repaired (par. [0025] “The observed history 120 can be used offline to further refine the predictive system model 116”).

Haye does not explicitly disclose data that is collected within a predetermined time of the at least one machine being installed in an automated assembly line.

Subbloie teaches data collected within a predetermined time of a machine being installed (e.g. par. [0050] “measures the energy used by the equipment during operation for a first time period”, par. [0097] “the first installation can be used to establish the expected pattern or model”).

It would have been obvious at the time of filing to collect sensor data within a predetermined time of the at least one machine being installed (e.g. Subbloie par. [0097] “the first installation can be used”, Haye par. [0025] “The observed history 120 can be used offline to further refine the predictive system model 116”). Those of ordinary skill in the art would have been motivated to do so to establish “a baseline … over time signature that is used to … determine operational deviations” (Subbloie Abstract). 

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of US 2021/0319156 to He et al. (He).

Claim 10: Haye discloses the system of claim 1, wherein the computing device is further configured to: 
cause an event of a first type that affects the operation of a model of the at least one machine (par. [0031] “a degraded condition of the mechanical system 100 or a modification to the mechanical system 100”, par. [0028] “adjust the configuration of component models 204a-N to mimic a failure mode progression”);
collect first data during the event (par. [0025] “capture data snapshots surrounding any detected failures, abnormal conditions”); and 
train the artificial neural network using the first data (par. [0025] “further refine the predictive system model 116 and develop/improve failure mode definitions 122”); 
wherein the predicted maintenance service is associated with preventing a future event of the first type (par. [0021] “a predictive approach to mechanical system monitoring”).

Haye does not explicitly disclose causing an event that affects the operation of the at least one machine. 

He teaches causing an event in affecting the operation of a machine (e.g. par. [0067] “the simulation is carried out by connecting the capacitor in parallel”). 

It would have been obvious at the time of filing to cause a perturbance in the operation of a machine (He par. [0067] “the simulation is carried out by connecting the capacitor in parallel”) to generate data to train the ANN (e.g. Haye par. [0025] The observed history 120 can be used offline to further refine the predictive system model 116”). Those of ordinary skill in the art would have been motivated to do so to improve the “diagnosis accuracy rate of fault diagnosis” (He par. [0005]). 

Claim 13: Haye discloses the method of claim 11, further comprising: 
causing a perturbance in the operation of a model of the at least one machine (par. [0031] “a degraded condition of the mechanical system 100 or a modification to the mechanical system 100”, par. [0028] “adjust the configuration of component models 204a-N to mimic a failure mode progression”); 
collecting first data from the at least one sensor after causing the perturbance (par. [0025] “capture data snapshots surrounding any detected failures, abnormal conditions”);
determining a result of a first type associated with the perturbance (par. [0033] “compared to a targeted mode 212”, par. [0034] “values captured as state data 218 when the prediction results 118 match … the targeted mode”); and 
training the artificial neural network using at least one of the first data or the determined result (par. [0025] “further refine the predictive system model 116 and develop/improve failure mode definitions 122”); 
wherein predicting the maintenance service comprises identifying an action for the at least one machine, and wherein the action is configured to prevent a future result of the first type (par. [0021] “a predictive approach to mechanical system monitoring”).

Haye does not explicitly disclose causing a perturbance in the operation of the at least one machine. 

He teaches causing a perturbance in the operation of a machine (e.g. par. [0067] “the simulation is carried out by connecting the capacitor in parallel”). 

It would have been obvious at the time of filing to cause a perturbance in the operation of a machine (He par. [0067] “the simulation is carried out by connecting the capacitor in parallel”) to generate data to train the ANN (e.g. Haye par. [0025] The observed history 120 can be used offline to further refine the predictive system model 116”). Those of ordinary skill in the art would have been motivated to do so to improve the “diagnosis accuracy rate of fault diagnosis” (He par. [0005]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of US 2019/022011 to Della Penna (Della Penna).

Claim 14: Haye discloses the method of claim 13, but does not disclose, in response to predicting the maintenance service, causing an update of software stored on the at least one machine, wherein the software controls the operation of the at least one machine.

Della Penna teaches in response to predicting the maintenance service, causing an update of software stored on the at least one machine, wherein the software controls the operation of the at least one machine (par. [0023] “initiate one or more actions (e.g., corrective actions), such as generating updated logic or software”).

It would have been obvious at the time of filing to cause an update of control software (Della Penna par. [0023] “generating updated logic or software”) in response to a predicted maintenance service (Haye par. [0025] “The predictive system model 116 … to predict and detect failure modes”). Those of ordinary skill in the art would have been motivated to do so to “enhance reliability” of the system (see e.g. Della Penna par. [0023])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye) in view of US 2019/0130669 to Boggio (Boggio).

Claim 15: Haye discloses the method of claim 11, further comprising: 
identifying an occurrence of a predetermined type (par. [0025] “detected failure”); 
in response to identifying the occurrence, retrieving a first portion of the sensor data stored in the memory device, wherein the first portion corresponds to a predetermined period of time prior to identifying the occurrence (par. [0025] “capture sensor data form the sensor system 104 in an observed history 120 … data snapshots surrounding any detected failures”); and 
training the artificial neural network using the first portion of the sensor data (par. [0025] “used offline to further refine the predictive system model”); 
wherein predicting the maintenance service comprises identifying a preemptive action to perform for the at least one machine (par. [0021] “a predictive approach to mechanical system monitoring”).

Haye does not explicitly disclose the first portion corresponds to a predetermined period of time prior to identifying the occurrence.

Boggio teaches retrieving sensor data corresponding to a predetermined period of time prior to identifying an occurrence (e.g. par. [005] “capture any suitable predetermined time periods 610A, 610B before and/or after a predetermined event 600”).

It would have been obvious to predetermine the period of time for which data is collected (Boggio par. [005] “capture any suitable predetermined time periods”, Haye par. [0025] “capture sensor data form the sensor system 104 in an observed history 120”). Those of ordinary skill in the art would have been motivated to do so as a known means of gathering the data which would have produced only the expected results. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0235857 to Haye (Haye).

Claim 16: Haye discloses the method of claim 15, but does not explicitly disclose wherein the occurrence of the predetermined type is an event that causes physical damage to the at least one machine, or a product manufactured using the at least one machine.

It would have been obvious to include events that cause physical damage to a machine or product in the predicted faults. Those of ordinary skill in the art would have been motivated to do so in order to prevent the damage. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0151524 to Lombardo et al., US 10,885,167 to Lador et al. each disclose artificial neural networks stored in memory (see e.g. par. [0012], col. 6, lines 27-46 respectively).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199